FoRd, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the 'attorneys for the parties hereto that the merchandise marked “A” and checked G.H.L. J. O’B. P. L. (Initials) by Geo. H. Littlejohn, J. O’Brien, P. Lustig, (Name) on the invoices covered by the protests enumerated in Schedule A, attached hereto and made a part hereof, consists of earphones 'and parts thereof assessed with duty at 15% ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T. D. 51802, as articles suitable for producing, rectifying, modifying, controlling or distributing electrical energy.
IT IS FURTHER STIPULATED AND AGREED that the merchandise marked “A” on the invoices covered by. the protests enumerated in Schedule A is not suitable for producing, rectifying, modifying, controlling or distributing electrical energy.
IT IS FURTHER STIPULATED AND AGREED that the merchandise marked “A”, on the invoices covered by the protests enumerated in Schedule A is articles having as an essential feature an electrical element or device. " ■
IT IS FURTHER 'STÍPULATED AND AGREED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A,” as aforesaid, and to the claim that said merchandise is properly dutiable at 12%% ad valorem .under paragraph 353, as modified by T.D. 55649 and'TJD.. 55816 or at 11%% *188ad valorem under paragraph 353, as modified by T.D. 55649 and T.D. 55816, when entered for consumption or withdrawn from warehouse for consumption on or after July 1,1963.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule A are submitted for decision upon this stipulation and are abandoned as to all items not included and referred to m said Schedule A, and abandoned as to all items not marked “A” by the Import Specialists.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise, marked “A” and initialed on the invoices by the designated commodity specialists, to be properly dutiable as articles having as an essential feature an electrical element or device at the rate of 12% per centum ad valorem under paragraph 353, Tariff Act of 1930, as modified by T.D. 55649 and T.D. 55816, or at the rate of 11% per centum ad valorem under paragraph 353, Tariff Act of 1930, as modified by T.D. 55649 and T.D. 55816, depending upon date of entry or withdrawal from the warehouse.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
The claim in the protests having been abandoned as to all other items of merchandise it is hereby dismissed.
Judgment will be entered accordingly.